TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00162-CV



            Niteclubs Enterprises, Inc. and Warren H. Dronebarger, Appellants

                                                   v.

                Gregory L. Winborn and Cherub Enterprises, Inc., Appellees



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GN-03-001009, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants Niteclubs Enterprises, Inc. and Warren H. Dronebarger filed a notice

of bankruptcy with this Court (United States Bankruptcy Court, W.D. Texas, chapter 11,

docket numbers 10-10888 and 10-10889). See Tex. R. App. P. 8.1. Accordingly, their appeal is

suspended because of the automatic bankruptcy stay. See 11 U.S.C. § 362(a) (2009); Tex. R. App.

P. 8.2. Any party may file a motion to reinstate upon the occurrence of an event which would allow

the case to proceed. See Tex. R. App. P. 8.3(a).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: May 4, 2010